C. A. 2d Cir. Certiorari denied. Memorandum filed by Mr. Justice Frankfurter.
Mr. Justice Frankfurter.
This is another instance where I deem it appropriate to indicate what was before us in a petition for certiorari. See Maryland v. Baltimore Radio Show, 338 U. S. 912. One of the questions presented by this petition is the sufficiency of the claim that the verdict was vitiated because publications reflecting adversely on the defendant, before any testimony was taken in the case, precluded a fair and impartial trial. Under the circumstances the Court of Appeals, composed of Swan, Chief Judge, Augustus N. Hand and Frank, Circuit Judges, rejected the claim while acknowledging that
“such comments by newspapers [as revealed by the exhibits herein] during the pendency of a criminal trial are inexcusable.2 ” United States v. Weber, 197 F. 2d 237, 239.

 “In England it is probable that the publishers would be severely penalized. See cases cited in Maryland v. Baltimore Radio Show, 338 U. S. 912, 921-936, 70 S. Ct. 252, 94 L. Ed. 562."